                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

HUNTER KEYSTONE PETERBILT, L.P., )
a Delaware limited partnership,   )
                      Plaintiff,  )
                                  )
         vs                       )                    Civil Action No. 18-1595
                                  )
TRANFUELS LLC, a Delaware limited )
liability company,                )
                      Defendants. )

                                    MEMORANDUM ORDER

       On November 27, 2018, Plaintiff commenced the above action against Defendant

predicating subject matter jurisdiction on diversity of citizenship. Plaintiff is alleged to be a

limited partnership with its principal place of business in Butler, Pennsylvania and Defendant is

alleged to be a Limited Liability Company (“LLC”) with its principal place of business in Salt

Lake City, Utah. These allegations do not establish diversity jurisdiction.

       A limited partnership is a citizen of the states of each of its partners. Carden v. Arkoma

Assocs., 494 U.S. 185 (1990). Similarly, “the citizenship of an LLC is determined by the

citizenship of its members.” Zambelli Fireworks Mfg. Co., Inc. v. Wood, 592 F.3d 412, 419-20

(3d Cir. 2010). In addition, where one of the members of the LLC named in the complaint is also

an LLC, the citizenship of that LLC’s members must also be traced to determine the citizenship

of the LLC named in the complaint. Id. at 420 (citation omitted).

       Plaintiff’s complaint fails to allege the citizenship of the partners of Plaintiff, a limited

partnership, or the members of Defendant, an LLC. Therefore, Plaintiff has failed to establish

this Court’s subject matter jurisdiction over this action.

       AND NOW, this 28th day of November, 2018,
       IT IS HEREBY ORDERED that Plaintiff shall, by December 12, 2018, file an amended

complaint that sets forth sufficient factual allegations to establish diversity of citizenship among

the parties. Failure to comply with this Order may result in dismissal of the action without

further notice.




                                              s/Robert C. Mitchell____________
                                              ROBERT C. MITCHELL
                                              United States Magistrate Judge
